Opinion by
Judge Elliott:
After a careful examination of the indictment in this case, this court is of .opinion that the judgment of the Boone Criminal Court adjudging it defective was erroneous. The indictment appeared to have been drawn with more than ordinary care, and to have made every allegation necessary to make out the crime of perjury.
It is true the indictment does not charge that the house of Charles White, at which the appellee was asked if cards were played for money or property, was located in the county of Boone, but said in*143dictment does charge that said house is in the town of Burlington, and this court is bound tó take judicial notice that Burlington is in Boone county, as it is its county seat.

Moss, for appellant.


J. G. Carlisle, for appellee.

Wherefore the judgment in this case is reversed and cause remanded for further proceedings consistent with this opinion.